                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                  ST. JOSEPH DIVISION


RightCHOICE Managed Care, Inc., et al.,


               Plaintiffs,                               CIVIL ACTION NO.
v.                                                       5:18-CV-06037-DGK


Hospital Partners, Inc.; Hospital Laboratory
Partners, LLC; Empower H.I.S. LLC; LifeBrite
Laboratories, LLC; RAJ Enterprises of Central
Florida, LLC d/b/a Pinnacle Laboratory Services;
Labmed Services, LLC; SeroDynamics, LLC;
Lucenta Labs, LLC; David Byrns; Jorge Perez;
Christian Fletcher; James F. Porter, Jr.; Beau Gertz;
and Mark Blake,


               Defendants.




     PLAINTIFFS’ BRIEF REGARDING DISCOVERY DISPUTE WITH DEFENDANTS
       HOSPITAL PARTNERS, INC., EMPOWER H.I.S., LLC, JORGE PEREZ, AND
                                DAVID BYRNS




                                     1
         Case 5:18-cv-06037-DGK Document 159 Filed 01/21/19 Page 1 of 6
       Plaintiffs allege that Defendants used Putnam County Memorial Hospital (“Putnam”) as a

shell through which they billed Plaintiffs more than $70 million in fraudulent laboratory tests.1

Plaintiffs served discovery requests on Defendants Hospital Partners, Inc., Empower H.I.S.,

LLC, Jorge Perez, and David Byrns (collectively, the “Empower Defendants”) in October 2018.

However, the Empower Defendants have not produced any documents and have stated that they

will not produce any documents in the future. Originally, they relied on boilerplate objections.

More recently, they invoked the Fifth Amendment as an additional basis to withhold production.

Neither justifies their refusal to participate in discovery. Adding insult to injury, the Empower

Defendants apparently have not issued document-retention notices and it is not clear that they

have taken any steps to preserve evidence relevant to this dispute.

                   THE PARTIES’ EFFORTS TO MEET AND CONFER

       The Rule 26(f) conference took place on October 4, 2018. Plaintiffs served Requests for

Production and Interrogatories (the “Requests”) on the Empower Defendants on October 8, 2018.

(See Moore Decl., Exs. A-H.) The Empower Defendants served their Rule 26(a)(1) disclosures

on October 18, 2018. (Id., Ex. I.) On November 26, 2018, the Empower Defendants served their

responses and objections to Plaintiffs’ Requests. (Id., Exs. A-H.) Plaintiffs identified deficiencies

in the Empower Defendants’ responses on December 19, 2018. (Id., Ex. J.)

       In a January 7, 2019 telephonic meet-and-confer, the Empower Defendants confirmed

that they would not produce any documents to Plaintiffs. (Id., ¶ 14.) The Empower Defendants

also stated that they might invoke their purported Fifth Amendment rights. (Id.) On January 11,

2019, they “assert[ed] their Fifth Amendment rights.” (Id., Ex. K.)



1
   In 2017, the Missouri State Auditor audited Putnam and concluded that it was “a shell
organization for labs across the country.” Its report confirmed the Empower Defendants’ role in
that scheme. (See https://app.auditor.mo.gov/Repository/Press/2017074829206.pdf.)


                                     2
         Case 5:18-cv-06037-DGK Document 159 Filed 01/21/19 Page 2 of 6
                                 THE DISCOVERY DISPUTES

I.     The Empower Defendants’ Rule 26(a)(1) Initial Disclosures

       The Empower Defendants’ Rule 26(a)(1) disclosures do not identify any witnesses likely

to have discoverable information. (See Moore Decl., Ex. I.) They also fail to identify the relevant

documents or information in their possession, custody, or control. (Id.) There is no good-faith

basis for the state of these disclosures, and they should be ordered to amend them.

II.    Empower Defendants’ Refusal to Produce Documents or Respond to Interrogatories

       The Empower Defendants have not produced any documents, have stated that they will

not produce any in the future, and objected to every one of Plaintiffs’ interrogatories. At first,

they relied on boilerplate objections. (See, e.g., Moore Decl., Ex. D, No. 8.) They also repeatedly

objected on the basis of privilege (can be addressed through a privilege log), confidentiality

(addressed in the Protective Order [Dkt. 116]), and argued that Plaintiffs should first request

documents from third parties, including Putnam. These objections are patently inadequate. See

Fed. R. Civ. P. 34(b)(2)(B) & (C); Fed. R. Civ. P. 33(b)(4); Fed. R. Civ. P. 36(a)(5); see also

Liguria Foods, Inc. v. Griffith Labs., Inc., 320 F.R.D. 168, 184-85 (N.D. Iowa 2017) (boilerplate

objections insufficient without explanation of how objection applies harm that would accrue).

       On January 11, 2019, the Empower Defendants invoked the Fifth Amendment as an

additional basis for their refusal to respond. (Moore Decl., Ex. K.) But it does not provide “an

all-encompassing right of refusal to discovery requests.” See Bank of Am., N.A. v. Roberts, No.

4:12CV609 AGF, 2014 U.S. Dist. LEXIS 39988, at *9 (E.D. Mo. March 26, 2014). Initially, the

two entity defendants have no Fifth Amendment rights. See Braswell v. United States, 487 U.S.

99, 102 (1988) (“artificial entities are not protected by the Fifth Amendment.”). Corporate

custodians cannot refuse production even if the records might incriminate them personally.

Braswell, 487 U.S. at 110. Therefore, the two entities must respond to Plaintiffs’ Requests.


                                     3
         Case 5:18-cv-06037-DGK Document 159 Filed 01/21/19 Page 3 of 6
        As for Perez and Byrns, “only compelled, incriminating communications that are

‘testimonial’ in nature are privileged under the Fifth Amendment.” Bank of Am., N.A., 2014 U.S.

Dist. LEXIS 39988, at *15 (citing United States v. Doe, 465 U.S. 605, 611 (1984)). The act of

production is only testimonial if it “explicitly or implicitly, relate[s] a factual assertion or

disclose[s] information.” United States v. Hubbell, 530 U.S. 27, 36-37 n.19 (2000). And, as this

Court has recognized, blanket invocation of the Fifth Amendment is inappropriate; a party “must

specifically claim it with respect to a particular question.” See Tibble v. Daniels, No. 3:14-mc-

05006-DGK, 2016 U.S. Dist. LEXIS 73132, at *10 (W.D. Mo. June 6, 2016). Therefore,

Plaintiffs request that the Court order Perez and Byrns to specify which of Plaintiffs’ Requests

they are invoking the Fifth Amendment in relation to. Plaintiffs also request that the Court order

Hospital Partners and Empower H.I.S. to produce responsive documents within 14 days.

III.   Document Preservation

        On the January 7, 2019 meet-and-confer, the Empower Defendants’ counsel stated that,

to his understanding, no document-preservation notices had been distributed to the Empower

Defendants or their employees. (Moore Decl., ¶ 15.) Compounding matters, counsel stated that,

since the filing of this lawsuit, Empower H.I.S. has dissolved and he was unaware of where its

records are today, although they may be in some “central repository.” (Id.)

IV.    Requested Relief

        Plaintiffs request that the Court order the Empower Defendants to, within 14 days:

(1) amend their initial disclosures; (2) produce the responsive, non-privileged documents

requested from Hospital Partners and Empower H.I.S.; (3) identify which requests Perez and

Byrns are invoking the Fifth Amendment in response to; (4) answer Plaintiffs’ Interrogatories in

good faith or have adverse inferences drawn from their refusal; and (4) provide a sworn

statement from each Defendant identifying the steps taken to preserve discoverable information.


                                     4
         Case 5:18-cv-06037-DGK Document 159 Filed 01/21/19 Page 4 of 6
DATED: January 21, 2019         By:     /s/ Michael L. Jente

                                      LEWIS RICE LLC
                                      Neal F. Perryman, MO Bar #43057
                                      Michael L. Jente, MO Bar #62980
                                      600 Washington Avenue, Suite 2500
                                      St. Louis, Missouri 63101
                                      T: (314) 444-7600
                                      nperryman@lewisrice.com
                                      mjente@lewisrice.com

                                            -and-

                                      ROBINS KAPLAN LLP
                                      Jeffrey S. Gleason (admitted pro hac vice)
                                      Jason W. Pfeiffer (admitted pro hac vice)
                                      Nathaniel J. Moore (admitted pro hac vice)
                                      Amira ElShareif (admitted pro hac vice)
                                      Jaime Wing (admitted pro hac vice)
                                      800 LaSalle Avenue
                                      Minneapolis, Minnesota 55402
                                      T: (612) 349-8500
                                      F: (612) 339-4181
                                      jgleason@robinskaplan.com
                                      jpfeiffer@robinskaplan.com
                                      nmoore@robinskaplan.com
                                      aelshareif@robinskaplan.com
                                      jwing@robinskaplan.com

                                      Attorneys for Plaintiffs




                                   5
       Case 5:18-cv-06037-DGK Document 159 Filed 01/21/19 Page 5 of 6
                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically with the United States District

Court for the Western District of Missouri, through the Court’s CM/ECF system, on the 21st day

of January 2019, with notice of case activity sent to counsel of record.

                                                       /s/ Michael L. Jente




                                     1
         Case 5:18-cv-06037-DGK Document 159 Filed 01/21/19 Page 6 of 6
